Citation Nr: 1231508	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  11-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity benefits (DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant reports that D.L.R. served on active duty during the Korean War and that she is his surviving spouse.  D.L.R. died in July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the VA Regional Office in Wichita, Kansas.

In order to facilitate the quick processing of the claim, the Virtual VA paperless claims process system has been utilized in this case.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

It is noted that the appellant requested a hearing before the Board in February 2011.  She later withdrew this hearing request.  No further action is required in this regard.  See 38 C.F.R. § 20.702(e) (A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  DLR and the appellant were married in October 1953.

2.  D.L.R. and the appellant were divorced in October 1989.

3.  D.L.R. died in July 1992.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of a veteran for purposes of establishing eligibility for DIC benefits, death pension, and accrued benefits have not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.50, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Law, Regulations, and Analysis

The appellant has applied for death benefits asserting that she is the surviving spouse of a veteran, D.L.R.  It is noted that the record does not include any record of D.L.R.'s military service.  However, as this case is denied on other grounds, remand for a verification of the D.L.R.'s service would serve no useful purpose as the appellant is not recognized as a surviving spouse, as explained below.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

The facts in this case are not in dispute.  DLR and the appellant were married in October 1953.  D.L.R. and the appellant were divorced in October 1989.  D.L.R. died in July 1992.

Since a surviving spouse is defined by law as a person who was the spouse of the veteran at the time of the veteran's death, the appellant's divorce from D.L.R. bars her from eligibility for status as D.L.R.'s surviving spouse.  38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person . . . who was the spouse of a veteran at the time of the veteran's death"); 38 C.F.R. § 3.50(b)(2).

Thus, under the general definition of a surviving spouse, once the appellant and D.L.R. divorced in October 1989, she no longer had the status of a surviving spouse of D.L.R. for purposes of VA benefits.

As the facts in this case are not in dispute, and as recognition of the appellant as the surviving spouse of D.L.R. is legally precluded, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

While the Board is sympathetic to the appellant's circumstances, the Board is unable to provide a legal remedy.  The Board is bound by the applicable statutes and regulations.


ORDER

Entitlement to recognition as the surviving spouse of a veteran for purposes of establishing eligibility for death benefits is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


